Citation Nr: 1647198	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating greater than 20 percent for generalized seizure disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding videoconference hearing request by the Veteran.  In August 2012, he submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a Travel Board Hearing.  See 38 C.F.R. § 20.700.  He was scheduled for a Travel Board hearing in October 2016.  However, in September 2016, he requested his hearing be re-scheduled as a videoconference hearing.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

